DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing system to calculate a distance from the . . .”. in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0117561 A1 to Miyazawa et al (hereinafter ‘Miyazawa’) in view of US 2016/0261854 A1 to Ryu et al (hereinafter ‘Ryu’).
Regarding claim 1, Miyazawa discloses a distance sensor (Para [0027], wherein FIGS. 1A and 1B illustrate one embodiment of a distance sensor 100) comprising: a camera to capture images of a field of view (para [0034], wherein the imaging sensor 110 is an image capturing device, such as a still or video camera); a plurality of light sources arranged around a lens of the camera, wherein each light source of the plurality inherently as projection artifacts, on a surface); and a processing system to calculate a distance from the distance sensor to an object in the field of view (Para [0034], wherein the imaging sensor includes a network interface for communicating captured images over a network to a processor, where the processor calculates the distance from the distance sensor 100 to an object), based on an analysis of the images (Para [0026], wherein the distance from the sensor to the object or point can then be calculated in one cycle of projection and image capture from the multiple projections.). Miyazawa does not specifically disclose a baffle attached to a first light source of the plurality of light sources, wherein the baffle is positioned to limit a fan angle of a plurality of beams of light that is projected by the first light source. Ryu discloses a baffle attached to a first light source of the plurality of light sources, wherein the baffle is positioned to limit a fan angle of a plurality of beams of light that is projected by the first light source (para [0064], wherein the photographing apparatus 300 according to the present embodiment may include at least one shield 350, as baffle, disposed between as being indirectly attached to the lights, to block at least a portion of the light emitted from at least one of the plurality of light emitters 320, inherently as limiting the fan angle).
Regarding claim 2, in the combination of Miyazawa and Ryu, Miyazawa further discloses wherein the plurality of light sources comprises four light sources (Para [0058], and Fig. 7B, wherein each of the beam splitting means 704, including four light sources 704, emits a plurality of projection beams 706 that extend radially outward in multiple directions from the beam splitting means 704).
Regarding claim 3, in the combination of Miyazawa and Ryu, Miyazawa further discloses wherein a wavelength of the plurality of beams is invisible to a human eye, but visible to a detector of the camera (Para [0029], wherein the light source 104 emits light of a wavelength that is known to be relatively safe to human vision, e.g., infrared, as invisible to the eye and visible to the camera).
Regarding claim 4, in the combination of Miyazawa and Ryu, Miyazawa further discloses wherein each light source of the plurality of light sources is positioned an equal distance from the camera (Para [0034], wherein the imaging sensor 110 is positioned along the central axis A'A', in the middle of the array of second DOEs 108, as sensor inherently being similar distance from each source 108)
Regarding claim 5, in the combination of Miyazawa and Ryu, Ryu further discloses wherein the baffle is positioned to limit the fan angle between the light source and an optical axis of the camera (Para [0064]) wherein, the photographing apparatus 300 according to the present embodiment may include at least one shield 350, as baffle, disposed between the plurality of light emitters 320 to block at least a portion of the light inherently as limiting the fan angle between the light and the camera).
Regarding claim 6, in the combination of Miyazawa and Ryu, Ryu further discloses wherein the baffle limits the fan angle to no more than ninety degrees (Fig. 4, wherein the setup of the shields/baffles 350 with respect to the lights 320 is configured so that the range of light angle will inherently not to exceed ninety degrees).
Regarding claim 7, in the combination of Miyazawa and Ryu, Ryu further discloses wherein the baffle limits the fan angle to no more than sixty degrees (Fig. 4, wherein the setup of the shields/baffles 350 with respect to the lights 320 is configured so that the range of light angle will inherently not to exceed ninety degrees however limiting the light to less than 60 degrees is also within the skill level of the ordinary practitioner in this art who would use the most appropriate fan angle for a given application).
Regarding claim 8, in the combination of Miyazawa and Ryu, Miyazawa further discloses wherein projection points of the plurality of light sources are at an even height with a front nodal point of the lens (Para [0050], wherein FIG. 5 illustrates projection points emits a respective projection beam 500.1 and 500.2, being substantially at the same height points with respect to image sensor 110).
Regarding claim 9, in the combination of Miyazawa and Ryu, Miyazawa further discloses wherein the fan angle defines the boundaries of the plurality of beams of light that is projected by the first light source (Para [0032], wherein in one embodiment, each respective plurality of tertiary beams fans out to cover a range of approximately one hundred degrees, as the boundaries of the plurality of the beams of light.
Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0261854 A1 to Ryu et al (hereinafter ‘Ryu’) in view of US 2016/0117561 A1 to Miyazawa et al (hereinafter ‘Miyazawa’).
Regarding claim 10, Ryu discloses a method, comprising: instructing, by a processing system of a distance sensor, a first pair of light sources of the distance sensor to project a first light into a field of view (Para [0057], wherein the plurality of light emitters 220 may include the first light emitter unit 221 and the second light emitter unit 222 sequentially emitting the light. In addition, each of the first and second light emitter sets 221 and 222 may include a plurality of light emitters 221a and 222a. The plurality of light emitters 220 include first light emitters 221a, as the first pair of light sources, and second light emitters 222a, and the first light emitters 221a may be grouped as a first light emitter set 221 and the second light emitters 222a may be grouped as a second light emitter set 222.), and wherein at least one light source of the first pair of light sources includes a first baffle to limit a fan angle of the plurality of beams of light (Para [0064], wherein the photographing apparatus 300 according to the present embodiment may include at least one shield 350, as the baffle, disposed between the plurality of light emitters 320 to block at least a portion of the light emitted from at least one of the plurality of light emitters 320); instructing, by the processing system, a camera of the distance sensor to acquire a first image of the field of view (Para [0063], wherein an image sensor 330 receiving the light that is emitted from the plurality of light emitters 320 and reflected by at least one object 1 (see FIG. 1) and converting the light into electric signals); instructing, by the processing system, a second pair of light sources of the distance sensor to project a second light into the field of view (Para [0057], wherein sequentially emitting the light. In addition, each of the first and second light emitter sets 221 and 222 may include a plurality of light emitters 221a and 222a. The plurality of light emitters 220 include first light emitters 221a and second light emitters 222a, as the second pair of lights), and wherein at least one light source of the second pair of light sources includes a second baffle to limit a fan angle of the plurality of beams of light (Para [0064], wherein the photographing apparatus 300 according to the present embodiment may include at least one shield 350, as the baffle, disposed between the plurality of light emitters 320 to block at least a portion of the light emitted from at least one of the plurality of light emitters 320); instructing, by the processing system, the camera to acquire a second image of the field of view (Para [0063], wherein an image sensor 330 receiving the light that is emitted from the plurality of light emitters 320 and reflected by at least one object 1 (see FIG. 1) and converting the light into electric signals); and calculating, by the processing system, a distance from the distance sensor to an object in the field of view, based on appearances of the first light and the second light in the first image and the second image (Para [0071], wherein calculating distances to the object 1 based on the electric signals (S130), and generating 3D images of the object 1 based on the calculated distances to the object 1 (S150).). Ryu does not specifically disclose a first pattern of light, wherein the first pattern of light is created when each light source of the first pair of light sources projects a plurality of beams of light, wherein the first image includes the first pattern of light; a second pattern of light, wherein the second pattern of light is created when each light source of the second pair of light sources projects a plurality of beams of light, wherein 
as invisible to the eye).
Regrading claim 12, in the combination of Ryu and Miyazawa, Miyazawa further discloses wherein light sources of the first pair of light sources are positioned on opposite sides of a lens of the camera, and wherein light sources of the second pair of light sources are positioned on opposite sides of a lens of the camera (Para [0040], wherein FIG. 3, for example, illustrates one embodiment of a distance sensor 300 having a field of view of approximately 360 degrees. The distance sensor 300 in fact comprises two distance sensors 302.1 and 302.2 that are configured similarly to the distance sensor 100 of FIGS. 1A and 1B, but are mounted in a back-to-back arrangement, i.e., such that the respective light sources 304.1 and 304.2 of the two distance sensors 302.1 and 302.2 are adjacent, but project their primary beams in opposite directions (i.e., a difference of 180 degrees exists between the two primary beams).).
Regrading claim 13, in the combination of Ryu and Miyazawa, Miyazawa further discloses wherein the first pattern of light and the second pattern of light are projected into different areas of the field of view (Para [0042], wherein the relative positioning of the imaging sensors 306.1 and 306.2 (and especially the lenses 308.1 and 308.2) and second DOEs 312.11-312.1n and 312.21-312.2n allows the beam patterns projected by closer to a full 180 degrees for each distance sensor 302.1 and 302.2, or closer to a full 360 degrees for the sensor 300 as a whole)).
Regrading claim 14, in the combination of Ryu and Miyazawa, Miyazawa further discloses where processing system instructs the second pair of light sources to project the second pattern of light into the field of view after the camera has acquired the first image of the field of view (Para [0042], wherein the beam patterns projected by the distance sensor 300 to cover a larger field of view (e.g., closer to a full 180 degrees for each distance sensor 302.1 and 302.2, or closer to a full 360 degrees for the sensor 300 as a whole), inherently as first and second image).
Regrading claim 15, in the combination of Ryu and Miyazawa, Ryu further discloses wherein the first baffle is positioned to limit the fan angle between the at least one light source of the first pair of light sources and an optical axis of the camera (Para [0064]) wherein, the photographing apparatus 300 according to the present embodiment may include at least one shield 350, as baffle, disposed between the plurality of light emitters 320 to block at least a portion of the light emitted from at least one of the plurality of light emitters 320, inherently as limiting the fan angle between the light and the camera).
Regrading claim 16, in the combination of Ryu and Miyazawa, Ryu further discloses wherein the first baffle limits the fan angle of the plurality of beams of light projected by the at least one light source to no more than ninety degrees (Fig. 4, wherein the setup of the shields/baffles 350 with respect to the lights 320 is configured so that the range of light angle will inherently not to exceed ninety degrees).

Regrading claim 18, in the combination of Ryu and Miyazawa, Miyazawa further discloses wherein the first pair of light sources and the second pair of light sources collectively comprise four light sources that are arranged around a lens of the camera (Para [0058], and Fig. 7B, wherein each of the beam splitting means 704, including four light sources 704, emits a plurality of projection beams 706 that extend radially outward in multiple directions from the beam splitting means 704)..
Regrading claim 19, in the combination of Ryu and Miyazawa, Miyazawa further discloses wherein each light source of the first pair of light sources and the second pair of light sources is positioned an equal distance from the lens (Para [0050], wherein FIG. 5 illustrates projection points emits a respective projection beam 500.1 and 500.2, being substantially at the same height points with respect to image sensor 110).
Regrading claim 20, Ryu discloses a non-transitory machine-readable storage medium encoded with instructions executable by a processor of a distance sensor (Para [0087], wherein the operations or steps of the methods or algorithms described above can be embodied as computer readable codes on a computer readable recording medium), wherein, when executed, the instructions cause the processor to perform sequentially emitting the light. In addition, each of the first and second light emitter sets 221 and 222 may include a plurality of light emitters 221a and 222a. The plurality of light emitters 220 include first light emitters 221a, as the first pair of light sources, and second light emitters 222a, and the first light emitters 221a may be grouped as a first light emitter set 221 and the second light emitters 222a may be grouped as a second light emitter set 222.), and wherein at least one light source of the first pair of light sources includes a baffle to limit a fan angle of the plurality of beams of light (Para [0064], wherein the photographing apparatus 300 according to the present embodiment may include at least one shield 350, as the baffle, disposed between the plurality of light emitters 320 to block at least a portion of the light emitted from at least one of the plurality of light emitters 320); instructing a camera of the distance sensor to acquire a first image of the field of view, wherein the first image includes the first light (Para [0063], wherein an image sensor 330 receiving the light that is emitted from the plurality of light emitters 320 and reflected by at least one object 1 (see FIG. 1) and converting the light into electric signals); instructing a second pair of light sources of the distance sensor to project a second light into the field of view, wherein the second light is created when each light source of the second pair of light sources projects a plurality of beams of light (Para [0057], wherein the plurality of light emitters 220 may include the first light emitter unit 221 and the second light emitter unit 222 sequentially emitting the light. In addition, each of the first and second light emitter sets 221 and 222 may include as the second pair of lights), and wherein at least one light source of the second pair of light sources includes a baffle to limit a fan angle of the plurality of beams of light (Para [0064], wherein the photographing apparatus 300 according to the present embodiment may include at least one shield 350, as the baffle, disposed between the plurality of light emitters 320 to block at least a portion of the light emitted from at least one of the plurality of light emitters 320); instructing the camera to acquire a second image of the field of view, wherein the second image includes the second light (Para [0063], wherein an image sensor 330 receiving the light that is emitted from the plurality of light emitters 320 and reflected by at least one object 1 (see FIG. 1) and converting the light into electric signals); and calculating a distance from the distance sensor to an object in the field of view, based on appearances of the first light and the second light in the first image and the second image (Para [0071], wherein calculating distances to the object 1 based on the electric signals (S130), and generating 3D images of the object 1 based on the calculated distances to the object 1 (S150).). Ryu does not specifically disclose a first pattern of light, wherein the first pattern of light is created when each light source of the first pair of light sources projects a plurality of beams of light, wherein the first image includes the first pattern of light; a second pattern of light, wherein the second pattern of light is created when each light source of the second pair of light sources projects a plurality of beams of light, wherein the second image includes the second pattern of light; based on appearances of the first pattern of light and the second pattern of light in the first image and the second image. Miyazawa discloses a first pattern of light, 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662